Riddick, J. (after stating the facts.) This is an action against the delivering carrier to recover for goods lost in transit. There was evidence introduced by the defendant company, showing that its line only extended to Texarkana, and that the St. Louis Southwestern Railway Company of Texas, which received the goods, was a different corporation, though, judging from the map of the two lines appearing on the back of the bill of lading issued to the defendant by the Texas company advertising the two lines under the joint'name of the “Cotton Belt Route,” it would appear that these two lines, though owned by different corporations, are closely connected in their business management and operation. But, as they are separate corporations, the defendant company contends that there was no evidence that it received the lost box of goods, and that for that reason there is no evidence to sustain the verdict. But in the case of the injury or loss of goods shipped over connecting lines, if the last carrier is sued, the burden of proof will be on it to show that the; injury did not occur-on its line. The reason for this rule is that the carrier is in a much better position to prove the condition of the goods at the time it received them than the owner of the goods. We see no reason why that rule should not apply in this case. How could the shipper know whether all of his goods were delivered to the defendant by the initial carrier? To make that proof would probably have put him to great inconvenience and trouble, but the defendant or its employees certainly knew, or should have known, whether it received the goods or not, and the fact that it offered no proof on that point raises the prima facie presumption that it did receive the goods. It is admitted that the goods were delivered to the initial carrier, and there is nothing to rebut the presumption that they were received by the defendant connecting carrier and lost by it. Faison v. Alabama & V. Ry. Co., 69 Miss. 569, s. c. 30 Am. St. Rep. 577; Cooper v. Georgia Pac. Ry. Co., 92 Ala. 329, 25 Am. St. Rep. 59. As the judgment was clearly right, we need not consider the instructions, as no prejudice resulted. Affirmed.